                       UNITED STATES DISTRICT COURT                 Eastern District of Kentucky
                       EASTERN DISTRICT OF KENTUCKY                       FILED
                        SOUTHERN DIVISION at LONDON                      FEB 11 2020
                                                                            AT ASHLAND
                                              )                          ROBERT R. CARR
  TERRY PERRY,                                )                      CLERK U.S. DISTRICT COURT

                                              )     Civil No. 6:19-264-HRW
         Petitioner,                          )
                                              )
  V.                                          )
                                              )   MEMORANDUM OPINION
  WARDEN BARNHART,                            )       AND ORDER
                                              )
         Respondent.                          )

                                *** *** *** ***
       Petitioner Terry Perry is a federal inmate currently confined at the Federal

Correctional Institution ("FCI")-Manchester, located in Manchester, Kentucky.

Proceeding without a lawyer, Perry has filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 seeking relief from his conviction and sentence and

has paid the $5.00 filing fee. [D.E. No. l]

       This matter is before the Court to conduct the initial screening required by 28

U.S.C. § 2243. Alexander v. Northern Bureau of Prisons, 419 F. App'x 544, 545




                                          1
(6th Cir. 2011 ). 1 Because Perry is not entitled to habeas relief, his § 2241 petition

will be denied.

                                               I.

       In July 2013, Perry was charged in an indictment issued by a grand jury in the

United States District Court for the Eastern District of Tennessee with one count of

being a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(l) and

924(a)(2) (Count One). United States v. Terry Perry, No. 4:13 -cr-020-HSM-SKL-

1 (E.D. Tenn. 2013) at D.E. No. 1. In November 2013, Perry agreed to plead guilty

to the single charge without a written plea agreement. Id. at D.E. No. 13.

       Prior to sentencing, the prosecution filed a written factual basis for the plea

indicating that, at the time that Perry possessed the firearm for which he was arrested,

Perry had at least thirteen prior felony convictions. Id. at D.E. No. 16. Perry did not

object to the written "factual basis" filed by the prosecution, nor did he object to the

presentence investigation report prepared by the United States Probation Officer. Id.

at D.E. No. 23. Thus, Perry was subject to a sentencing enhancement provided by

the Armed Career Criminal Act, 18 U.S.C. § 924( e) ("ACCA").




1
  A petition will be denied " if it plainly appears from the petition and any attached exhibits
that the petitioner is not entitled to relief. " Rule 4 of the Rules Governing§ 2254 Cases in the
United States District Courts (applicable to§ 2241 petitions pursuant to Rule l(b)).
                                                2
      In March 2014, the trial court sentenced Perry to 180 months imprisonment,

the mandatory minimum required by 18 U.S.C. § 924( e )( 1) for those convicted under

Section 922(g) who have previously been convicted for three or more "violent

felonies" or "serious drug offenses." Id. at D.E. No. 27. Perry did not appeal.

      In July 2016, Perry filed a motion to vacate his sentence pursuant to 28 U.S.C.

§ 2255, invoking Johnson v. United States, _ U.S._, 135 S. Ct. 2551 (2015) to

challenge the enhancement of his sentence. Id. at D.E. No. 29. However, the trial

court denied the motion on the grounds that it was untimely under 28 U.S.C. §

2255(f), as it was filed a year after his judgment of conviction became final and a

year after the United States Supreme Court issued its opinion in Johnson. Id. at D.E.

No. 32.

      Perry then filed his first petition of habeas corpus filed pursuant to 28 U.S.C.

§ 2241 in this Court, arguing that his prior burglary convictions in both Tennessee

and Florida do not qualify as valid predicate offenses.        Perry v. Warden W

Hutchings, No. 6:l 7-cv-232-GFVT (E.D. Ky. 2017). This § 2241 petition was

denied on March 16, 2018. Id. at D.E. No. 8. Perry appealed the denial of his

petition to the United States Court of Appeals for the Sixth Circuit and his appeal

remains pending. Perry v. Warden ofFCI-Manchester, No. 18-5348 (6th Cir. 2018).



                                          3
      Perry has now filed a second § 2241 petition in this Court, this time arguing

that his conviction is invalid in light of the United States· Supreme Court's recent

decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). Specifically, Perry

argues that, in light of Rehaif, he is "actually innocent" of his crime of conviction

because he did not knowingly violate the "status" element of being a felon in

possession of a firearm. [D.E. No. 1 at p. 5]

                                         II.

      The correct mechanism for a federal prisoner to challenge his or her

conviction or sentence is through a motion to vacate filed pursuant to 28 U.S.C. §

2255(a). Terrell v. United States, 564 F.3d 442,447 (6th Cir. 2009). See also United

States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001) (explaining the distinction

between a § 2255 motion and a§ 2241 petition). A § 2241 petition may not be used

for this purpose because it does not function as an additional or alternative remedy

to the one available under§ 2255. Hernandez v. Lamanna, 16 F. App'x 317, 320

(6th Cir. 2001).

      The "savings clause" of28 U.S.C. § 2255(e) creates an extraordinarily narrow

exception to this prohibition if the remedy afforded by § 2255 is "inadequate or

ineffective" to test the legality of the prisoner's detention. Truss v. Davis, 115 F.

App'x 772, 773-74 (6th Cir. 2004). To properly invoke the savings clause, the

                                          4
petitioner must be asserting a claim that he is "actually innocent" of the underlying

offense by showing that, after the petitioner's conviction became final, the United

States Supreme Court issued a retroactively applicable decision re-interpreting the

substantive terms of the criminal statute under which he was convicted in a manner

that establishes that his conduct did not violate the statute. Wooten v. Cauley, 677

F.3d 303, 307-08 (6th Cir. 2012).

      Here, Perry relies upon the Supreme Court's decision in Rehaif, which held

that "in a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government

must prove both that the defendant knew he possessed a firearm and that he knew

he belonged to the relevant category of persons barred from possessing a firearm."

Rehaif, 139 S.Ct. at 2200. Perry argues that, because he was not found to have

"knowingly" violated the "status" element of being a felon in possession of a

firearm, he is "actually innocent" of his crime of conviction. [D.E. No. 1-1 at p. 2]

However, Perry's§ 2241 petition must be denied for several reasons.

      First, to properly invoke the savings clause, the Supreme Court's newly-

announced interpretation must be retroactively applicable to cases on collateral

review. Wooten, 677 F.3d at 308. While the United States Court of Appeals for the

Sixth Circuit has not yet addressed this issue, the Eleventh Circuit Court of Appeals

has specifically held that the Supreme Court has not made the Rehaif decision

                                          5
retroactively applicable to cases on collateral review. In re Palacios, 931 F.3d 1314,

1315 (11th Cir. 2019). See also In re Wright, 942 F.3d 1063, 1065 (11th Cir. 2019).

      In addition, Perry waived his ability to attack the sufficiency of the evidence

to sustain his conviction by pleading guilty. See United States v. Manni, 810 F .2d

80, 84 (6th Cir. 1987) (" ... an attack on the sufficiency of the evidence that might

have been produced at trial [is] clearly waived by [a] defendant's guilty plea.").

Thus, the government was not required to prove anything with respect to Perry's

conduct because Perry admitted all of the facts essential to sustain his conviction

when he agreed to plead guilty. See United States v. Broce, 488 U.S. 563,569 (1989)

("A plea of guilty and the ensuing conviction comprehend all of the factual and legal

elements necessary to sustain a binding, final judgment of guilt and a lawful

sentence."); See also Menna v. New York, 423 U.S. 61, 62 n.2 (1975) ("[A]

counseled plea of guilty is an admission of factual guilt so reliable that, where

voluntary and intelligent, it quite validly removes the issue of factual guilt from the

case."); Boykin v. Alabama, 395 U.S. 238, 242 (1969).

      Finally, Perry's argument for relief relies on an overly-broad interpretation of

Reha if. Contrary to Perry's argument, Reha ifdoes not hold that the government was

required to prove that he knew that he was prohibited from possessing a firearm to

sustain a conviction under Section 922(g)(l ). As the Supreme Court explained,

                                           6
      The question here concerns the scope of the word "knowingly." Does
      it mean that the Government must prove that a defendant knew both
      that he engaged in the relevant conduct (that he possessed a firearm)
      and also that he fell within the relevant status (that he was a felon, an
      alien unlawfully in this country, or the like)? We hold that the word
      "knowingly" applies both to the defendant's conduct and to the
      defendant's status. To convict a defendant, the Government therefore
      must show that the defendant knew he possessed a firearm and also that
      he knew he had the relevant status when he possessed it.

Rehaif, 139 S. Ct. at 2194. Thus, while the government's burden includes proof that

the defendant was aware of his "relevant status," meaning that he knew that he was

"a felon, an alien unlawfully in this country, or the like," Id. at 2195-96, it does not

include proof that the defendant specifically knew that he was prohibited from

possessing firearms. See also United States v. Bowens, 938 F. 3d 790, 797 (6th Cir.

2019) (under Rehaif, "the Government would have to prove that [defendants] both

knew they possessed firearms and knew that they were unlawful users of a controlled

substance" under § 922(g)(3)).

      In fact, in Bowens, the Sixth Circuit rejected Perry's unduly expansive reading

of Rehaif.

      [D]efendants appear to argue that even if they knowingly used
      marijuana, Rehaifrequires something more: that the Government prove
      each defendant "knew he was prohibited from possession [of a firearm]
      because he was an unlawful user of a controlled substance," that in
      other words he "knew of his status as a prohibited person .... [l]t is at
      least plausible that they were unaware that they were prohibited from
      possessing firearms under a subsection of 18 U.S.C. § 922(g) due to
      their regular and repeated drug use. Such knowledge, however, is not,
                                           7
      and cannot be, what Reha ifrequires. The defendants' reading of Rehaif
      goes too far because it runs headlong into the venerable maxim that
      ignorance of the law is no excuse. Reha if did not graft onto § 922(g)
      an ignorance-of-the-law defense by which every defendant could
      escape conviction if he was unaware of this provision of the United
      States Code.

Bowens, 938 F. 3d at 797 (emphasis in original; citation omitted).

      Because Perry does not contend that he was unaware that he stood convicted

of numerous felonies, and because Rehaif does not require more, his petition fails to

state any viable claim for relief.

      For all of these reasons, the Court hereby ORDERS as follows:

       1. Perry's petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

          [D.E. No. l] is DENIED.

      2. This action is STRICKEN from the Court's docket.

      3. A corresponding judgment will be entered this date.

      This _ll-day of February, 2020.



                                                      Signed By:
                                                      l:(enry R. Wilhoit. Jr.
                                                      United States District Judge




                                          8
